Citation Nr: 1734576	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative arthritis.

2.  Entitlement to service connection for degenerative joint disease of both ankles.

3.  Entitlement to service connection for chondromalacia with x-ray evidence of degenerative joint disease of both knees.


ORDER

Entitlement to service connection for lumbar degenerative arthritis, degenerative joint disease of both ankles, and chondromalacia with x-ray evidence of degenerative joint disease of both knees is denied.




FINDING OF FACT

Arthritis of the lumbar spine, the bilateral ankles, and the bilateral knees was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show lumbar degenerative arthritis, degenerative joint disease of both ankles, and chondromalacia with x-ray evidence of degenerative joint disease of both knees to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for lumbar degenerative arthritis, degenerative joint disease of both ankles, and chondromalacia with x-ray evidence of degenerative joint disease of both knees is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active service from July 1979 to July 1982.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

In 2016, the Board remanded this case to attempt to obtain VA treatment records.  All negative responses from VA medical facilities are in the file.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In November 2015 the Veteran had a hearing before the undersigned.  He has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.

The Veteran suggested at the March 2015 hearing that his lumbar spine, bilateral knee, and bilateral ankle conditions stem from injuries sustained during parachute jumps in service.  The Veteran also testified that he injured his lumbar spine during a fall on an obstacle course during service.

Service treatment records reveal that the Veteran complained of back pain from a fall at any obstacle course in February 1982.  An undated service treatment record noted that the Veteran sustained a jump injury to the right knee, and was noted as having bilateral crepitus of the knee and a right knee strain on physical examination. 

Post-service medical evidence includes a September 2011 medical record from a private physician from Dauphin Orthopedics, in which the physician found that it is more likely than not that the Veteran's current ankle and knee problems are related to his military service since he was employed as a parachutist and has had multiple injuries sustained during jumps.  In November 2015, this same physician provided an addendum letter noting that he had reviewed the file and reiterating that the Veteran's current foot and ankle problems are related to his military service since he was employed as a parachutist and has had multiples injuries sustained during jumps.  He stated that the amount of degenerative change seen in the Veteran is greater that what one would see from advanced age.

A June 2015 VA treatment record noted that the Veteran has severe degenerative arthritis, posttraumatic, left knee, which in all likelihood is secondary to multiple parachute jumps.

While the Board has considered the September 2011/November 2015 private opinions and the June 2015 VA opinion, the Board ultimately finds these opinions to be inadequate.  These physicians failed to discuss the Veteran's post-service medical history, to include the absence of medical complaints or treatment from service to 1999.  These physicians also failed to note that the Veteran specifically denied any related symptoms on his March 1983 Report of Medical History, and pertinent clinical evaluation of the knees and lower extremities on his March 1983 Report of Medical Examination revealed no abnormalities.  As such, these opinions are not probative with regard to the claims on appeal.

Regarding additional post-service medical records, a February 2003 VA examiner determined that the Veteran's bilateral knee problems now are secondary to his morbid obesity and is not at least as likely as not that the bilateral knee conditions had its onset in service.  The examiner noted that this of course requires speculation since it is difficult to deny possible vague onset while in the service but absence of apparently severe symptomatology until recent years rules against this, in the examiner's opinion.  A December 2010 VA examiner found that the Veteran's current back condition is less likely than not a continuation of the lower back pain noted in 1982 while in service.  A February 2012 VA examiner found that the Veteran's bilateral ankle and bilateral knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  An August 2013 VA examiner found that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Regarding the Veteran's back disability claim, the only medical opinions of record on the matter are the December 2010 and the August 2013 VA opinions, in which the examiners specifically did not link the Veteran's current back disability to his service.  As these examiners examined the Veteran, discussed his pertinent medical history, and provided detailed rationales for their opinions, and as there is no medical evidence to the contrary, the Board finds that the medical evidence of record does not support a grant of service connection for the Veteran's lumbar degenerative arthritis.  

Regarding the Veteran's bilateral knee and bilateral ankle disability claims, the February 2012 VA examiner specifically did not link these disabilities to service.  The examiner reviewed the claims file, examined the Veteran, and provided a detailed rationale the opinions provided.  The examiner also discussed the September 2011 private opinion.  There is no probative medical to contrary, as the Board has not found the September 2011/November 2015 private opinions or the June 2015 VA opinion discussed above to be probative on this matter.  As such, the Board finds that the medical evidence of record does not support a grant of service connection for the Veteran's degenerative joint disease of both ankles and for chondromalacia with x-ray evidence of degenerative joint disease of both knees.  

The Veteran's lay statements have been considered in this decision, as well as statements from his acquaintances and family members.  He is competent to report his observable symptoms, such as pain, and his family and acquaintances are competent to recollect his reports of pain.  Moreover, the Board finds the Veteran's reports of participating in parachute jumps and suffering injuries as a result of these parachute jumps to be credible, in light of his receipt of the Parachutist Badge.  However, in this case, the Veteran, his acquaintances, and his family members are without the appropriate training and expertise to link a current disability to an injury that occurred decades prior or to offer an opinion on a medical matter, including the diagnosis or etiology of a musculoskeletal disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
	
Therefore, as the Veteran, his acquaintances, and his family members are not competent to render an opinion regarding the etiology of ankle, knee, or back disabilities; the December 2010, February 2012, and August 2013 VA opinions did not link these disabilities to service; and there is no probative medical evidence to the contrary, service connection cannot be granted for the claimed disabilities on a direct basis.  Shedden, 381 F.3d at 1166-67.

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated arthritis of the knees, back, or ankles to a compensable degree within one year of discharge from active duty.  Moreover, a March 1983 Report of Medical Examination specifically noted normal clinical evaluation of the spine and the lower extremities.  On a March 1983 Report of Medical History, the Veteran denied recurrent back pain, "trick" or locked knee, swollen or painful joints, and arthritis.  As such, service connection cannot be granted for arthritis of the knees, ankles, or back on a presumptive basis under 38 C.F.R. § 3.309(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		L. Durham, Counsel

Copy mailed to: Jan Dils, Attorney-at-Law


Department of Veterans Affairs


